department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil cc tege eoeg et2 eedwards tl-n-6348-00 memorandum for shirley m ebreo agent- et specialist sbse c from jerry e holmes branch chief cc tege eoeg et2 subject penalties and statute_of_limitations on forms we contacted chief counsel’s procedural division for a consideration of the general questions you submitted to this office concerning possible penalties and statute_of_limitations problems when a company fails to issue forms to its agents the following is their analysis of the applicable penalties and statute_of_limitations on forms issues whether there is a statute_of_limitations on assessment for penalties imposed pursuant to sec_6721 and sec_6722 to the extent there is a statute_of_limitations on assessment for penalties imposed pursuant to sec_6721 and sec_6722 whether the statute has run with respect to the filing of forms 1099-misc legal analysis sec_6721 imposes a penalty in the case of any failure_to_file an information_return with the service on or before the required_filing_date or any failure to include all the information required to be shown on the return or the inclusion of incorrect information the term information_return is defined in sec_6724 and sec_301_6721-1 and includes a statement of payments to another person required by sec_6041 sec_6041 provides that any person engaged in a trade_or_business that makes certain payments in the course of its trade_or_business must file information returns with the service the information_return is generally made on forms and sec_1_6041-1 the penalty is dollar_figure for each tl-n-6348-00 information_return with respect to which a failure occurs but the maximum penalty cannot exceed dollar_figure during the calendar_year sec_6722 imposes a penalty on a payor for failure to provide a timely payee_statement failure to include all necessary information on a payee_statement or the inclusion of incorrect information on a payee_statement the term payee_statement is defined in sec_6724 and sec_301_6722-1 and includes the recipient’s copy of form 1099-misc the penalty is dollar_figure for each failure with respect to a payee_statement but penalties for such failures cannot exceed dollar_figure during any calendar_year neither the code nor the treasury regulations provide a statute_of_limitations for the assessment of penalties imposed pursuant to sec_6721 and sec_6722 however sec_6671 provides as follows t he penalties and liabilities provided by this subchapter shall be paid upon notice_and_demand by the secretary and shall be assessed and collected in the same manner as taxes except as otherwise provided any reference in this title to ‘tax’ imposed by this title shall be deemed also to refer to the penalties and liabilities provided by this subchapter the subchapter referred to in sec_6671 is subchapter b-assessable penalties and covers sec_6671 through thus penalties imposed pursuant to sec_6721 and sec_6722 should be assessed and collected in the same manner as taxes sec_6501 of the internal_revenue_code provides that except as otherwise provided tax must be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed as an exception to the general_rule sec_6501 provides that in the case of failure_to_file a return the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time for purposes of the statute_of_limitations on assessment the term return means the return required to be filed by the taxpayer sec_6501 thus sec_6501 depends upon the filing of a return to begin the running of the limitations_period we have not reached a final conclusion as to whether an information_return is a return within the meaning of sec_6501 we can resolve the instant case however without reaching that question at this time we recommend that you advise the revenue_agent that even if an information_return is a return within the meaning of sec_6501 the statute_of_limitations on assessment has not expired as no return was filed sec_1 we recognize that this is an issue which must be addressed for cases in which form 1099-misc is filed with missing information or incorrect information tl-n-6348-00 sec_6501 if you have any further questions please call elizabeth edwards of this office at
